Citation Nr: 0008016	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  98-09 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial disability evaluation for PTSD 
in excess of 70 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for loss of sexual function secondary to a 
shrapnel wound of the penis.

3.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for a back disorder.

4.  Whether the veteran submitted a timely substantive appeal 
from a December 1991 rating decision denying an increased 
evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from September 1967 to 
September 1969.

The instant appeal arose from a December 1991 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in New York, New York, which granted a claim for 
service connection for PTSD and assigned a 30 percent 
disability evaluation.  That rating decision also denied 
service connection for a shrapnel wound of the penis with 
secondary sexual dysfunction.  During the pendency of this 
appeal, in a July 1996 rating decision, that claim was 
properly recharacterized as a claim to reopen.  The issue of 
whether the veteran submitted a timely substantive appeal as 
to a claim for an increased rating for bilateral hearing loss 
also arose from the December 1991 rating decision.  This 
appeal also arises from a July 1996 rating decision which 
denied a claim to reopen a claim for service connection for a 
back disorder.

By hearing officer decision and subsequent rating decision, 
both dated in February 1993, the veteran's disability rating 
for PTSD was increased to 70 percent disabling.  That rating 
decision also found that entitlement to a total disability 
evaluation based upon individual unemployability (TDIU) was 
warranted.  However since the increased rating claim has not 
been withdrawn, an increased rating above 70 percent for PTSD 
remains at issue on appeal, irrespective of the assignment of 
TDIU.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim 
remains in controversy where less than the maximum available 
benefits are awarded).

The PTSD issue in this case has previously been characterized 
in terms of entitlement to an increased rating.  Recently, 
however, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) indicated that a distinction 
must be made between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection (so-called "original ratings"), and 
dissatisfaction with determinations on later claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Inasmuch as the veteran's claim was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the Board of 
Veterans' Appeals (Board) has re-characterized that issue on 
appeal as set forth on the preceding page.


FINDINGS OF FACT

1.  The RO previously denied the veteran's claim for 
entitlement to service connection for service connection for 
loss of sexual function secondary to a shrapnel wound of the 
penis in October 1988.  The veteran did not appeal that 
decision, and it became final.

2.  Evidence submitted since the October 1998 decision, 
including a September 1994 private medical statement and a 
May 1996 VA urology examination, bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or with 
evidence previously assembled is so significant it must be 
considered in order to fairly decide the merits of the claim.

3.  The new evidence includes medical opinions which relate 
the veteran's loss of sexual function to an in-service 
shrapnel wound injury of the penis.


CONCLUSIONS OF LAW

1.  The RO's October 1988 decision denying service connection 
for loss of sexual function secondary to a shrapnel wound of 
the penis is final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 20.1103 (1999).

2.  The evidence submitted since October 1988 is new and 
material; thus, the requirements to reopen the claim of 
entitlement to service connection for loss of sexual function 
secondary to a shrapnel wound of the penis have been met.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The veteran's claim for entitlement to service connection 
for loss of sexual function secondary to a shrapnel wound of 
the penis is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for loss of 
sexual function secondary to a shrapnel wound of the penis.  
The RO denied the his claim for service connection for loss 
of sexual function secondary to a shrapnel wound of the penis 
in an October 1988 rating decision.

At that time, the evidence of record included:  (1) his 
service medical records; (2) a January 1970 VA examination 
which noted no complaints referable to the penis or loss of 
sexual function and which found the genitourinary system to 
be normal; (3) VA treatment records which were not pertinent 
to the claim; (4) private medical records showing that in 
1975 the veteran sustained multiple gunshot wounds to the 
chest and abdomen with no complaints referable to the penis; 
and (5) a written statement from an individual who reported 
that he had served with the veteran, that the veteran was 
injured by "a foreign object in his penis", that the injury 
was treated in service, and that the veteran complained in 
service and to the present of numbness in the injured area.  
The basis of the RO's denial was that the veteran failed to 
prosecute the claim, so the evidence of record was 
insufficient for rating purposes.  The veteran did not appeal 
that decision, and it became final.

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(c), generally, absent submission of new and material 
evidence, the claim may not thereafter be reopened or 
readjudicated by the VA.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999); Suttman v. Brown, 5 Vet. App. 
127, 135 (1993).  New and material evidence means evidence 
not previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself and in connection with evidence previously 
assembled is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(1999).

A three-pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. 
§ 3.156(a).  First, it must be determined whether the newly 
presented evidence "bears directly and substantially upon 
the specific matter under consideration," i.e., whether it 
is probative of the issue at hand.  Second, the evidence must 
be shown to be actually "new," that is, not of record when 
the last final decision denying the claim was made, and 
third, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).

New evidence, submitted to reopen a claim, will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  If all three tests are satisfied, the claim 
must be reopened.  Hodge, supra.  Upon reopening the claim, a 
determination must then be made as to whether, based upon all 
the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  If the claim is well grounded, the claim may 
then be evaluated on the merits after ensuring that the duty 
to assist pursuant to 38 U.S.C.A. § 5107(b) (West 1991) has 
been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).

Pertinent evidence associated with the claims file since 
October 1988 includes:  (1) an April 1991 VA psychiatric 
examination which noted complaints of pain and loss of 
function secondary to retained shrapnel in the penis; (2) VA 
and private treatment records which noted complaints of pain 
and loss of function secondary to retained shrapnel in the 
penis; (3) written statements from the veteran and his 
spouse; (4) testimony of the veteran and his spouse; (5) a 
September 1994 written statement from a private physician 
which noted that the veteran's wife was treated with 
intrauterine inseminations because the veteran has "an 
ejaculatory problem that originated from the extensive trauma 
sustained in Vietnam and subsequent surgeries"; and (6) a 
May 1996 VA urology examination report which indicated that 
the veteran had penile impotence due to a shrapnel injury 
sustained in 1968 in Vietnam.

The September 1994 private physician statement and the May 
1996 VA urology examination bear directly and substantially 
upon the specific matter under consideration and were not 
considered by the RO when it made its decision in October 
1988.  Moreover, these records are so significant that they 
must be considered to fairly decide the merits of this claim.  
The September 1994 private physician statement and the May 
1996 VA urology examination therefore constitute new and 
material evidence under 38 C.F.R. § 3.156(a), and the Board 
is required to reopen the previously denied claim of 
entitlement to service connection for loss of sexual function 
secondary to a shrapnel wound of the penis.

The Board must now determine whether the veteran's claim is 
well grounded.  Service connection may be granted for 
disability resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  To establish that his claim is 
well grounded, the veteran must produce competent evidence of 
a current disability; a disease or injury which was incurred 
in service, and a nexus between the disease or injury and the 
current disability.  Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In this case, the veteran asserts that he developed loss of 
sexual function secondary to an in-service shrapnel wound of 
the penis.  His assertions are presumed credible for the 
purpose of determining whether his claim is well grounded.  
Considering these assertions in conjunction with the evidence 
of record, including the September 1994 private physician 
statement and the May 1996 VA urology examination as well as 
the statement by the individual who reportedly served with 
the veteran, the Board finds that the claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  


ORDER

New and material evidence sufficient to reopen a claim for 
entitlement to loss of sexual function secondary to a 
shrapnel wound of the penis having been submitted, the claim 
is reopened.  The claim for entitlement to service connection 
for loss of sexual function secondary to a shrapnel wound of 
the penis is well grounded.  To this extent, the appeal is 
granted.


REMAND

As discussed, the RO denied reopening of the appellant's 
claim for loss of sexual function secondary to a shrapnel 
wound of the penis based upon the finality of a prior 
decision, and the Board has determined that new and material 
evidence sufficient to reopen and review that claim has been 
submitted.  The Board notes that Bernard v. Brown, 4 Vet. 
App. 384 (1993), provides that to avoid prejudice to the 
appellant by rendering decisions on the merits of claims 
which were denied on the basis of finality, it must be shown 
that the appellant had sufficient notice of the need to 
address those issues in submissions, arguments, and testimony 
on appeal.

VA has a general duty to assist the veteran in the 
development of all facts pertinent to a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999).  This duty often requires a thorough and 
contemporaneous medical examination which is an adequate 
basis upon which to determine entitlement to the benefit 
sought.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Specifically, a 
medical examination "should include a review of 'the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.'"  Seals v. 
Brown, 8 Vet. App. 291, 295 (1995) (quoting Green v. 
Derwinski, 1 Vet. App. at 124).  See 38 C.F.R. § 4.1 (1998) 
(examination and evaluation of disability should "be viewed 
in relation to its history"); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (examiner should have the veteran's 
claims folder available for review).

In light of the fact that the record shows that the veteran 
had intercurrent gunshot wounds and in light of the fact that 
neither the September 1994 private physician nor the May 1996 
VA urology examiner clearly indicated that their conclusions 
were based on other than the history provided by the 
appellant, the Board believes it is important to obtain a 
comprehensive VA examination that explores questions of 
etiology of present symptoms or diagnoses and includes a 
review the claims folder.  The examiner should have the 
opportunity to review the service medical records for 
genitourinary findings and treatment and should be afforded 
the opportunity to review the post-service evidence of 
record.  The Board believes that a chronological review of 
the treatment records will assist the examiner to obtain a 
true picture of any loss of sexual function secondary to a 
claimed shrapnel wound of the penis.

In addition, the RO should make an effort to ensure that all 
relevant records of treatment have been procured, including 
any additional records available from G. S. Taliadouros, 
M.D., of Marlton, New Jersey, who reportedly treated the 
veteran for loss of sexual function prior to September 1994.

As regards the claim for PTSD, the veteran contends, in 
substance, that his service-connected PTSD is more severe 
than the current disability evaluation suggests; therefore, 
he believes an increased rating is warranted.  The RO last 
evaluated the veteran's service-connected PTSD in July 1996.  
The rating criteria for mental disorders was changed, 
effective November 7, 1996.  The RO has not had the 
opportunity to evaluate the veteran using these new criteria.  
According to Bernard v. Brown, 4 Vet. App. 384 (1993), when 
the RO addresses an issue on a basis different from that 
proposed by the Board, the Board must consider whether the 
claimant has had adequate notice of the need to submit 
evidence or argument on that basis.  The Board notes that the 
Court has found that a remand is appropriate for 
readjudication in these circumstances.  Dudnick v. Brown, 10 
Vet. App. 79 (1997).

In addition, the Court has stated that where the law or 
regulation changes during the pendency of a case, the version 
most favorable to the veteran will generally be applied.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994); Hayes v. Brown, 5 
Vet. App. 60, 66-67 (1993); Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  A recent opinion of the VA Office of the 
General Counsel held that with regard to the amended mental 
disorders regulations, the Board may determine whether the 
old or new regulations are more favorable to the claimant and 
then apply the more favorable regulations unless the claimant 
would be prejudiced by the Board's action in addressing the 
questions in the first instance.  VAOPGCPREC. 11-97.  As the 
most recent VA examination report was in 1996 and for the 
reasons stated above, the Board believes that another 
examination is warranted prior to making a determination as 
to which regulations are more favorable to the veteran in the 
first instance.

The veteran is hereby notified that it is his responsibility 
to report for the requested examinations and to cooperate in 
the development of the claim, and that the consequences for 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(1999).

Appellate review is initiated by a notice of disagreement 
(NOD) and completed by a substantive appeal filed after a 
statement of the case (SOC) has been furnished to the 
appellant.  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§ 20.200 (1999).  An NOD must be filed within one year from 
the date that the agency of original jurisdiction, the RO 
here, mails the notice of the determination.  38 U.S.C.A. 
§ 7105(b) (West 1991); 38 C.F.R. § 20.302(a) (1999).  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction, the RO, mails the 
SOC to the appellant or within the remainder of the one year 
period from the date of mailing the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. § 20.302(b) 
(1999).

As regards the back disorder claim, the Board notes that the 
RO, by a decision entered in July 1996, in part, denied a 
claim to reopen a claim for service connection for that 
disorder.  In September 1996 the RO received a written 
statement that the veteran's representative identified as an 
NOD with that decision.  The Board considers the September 
1996 written statement to be an NOD with respect to the back 
claim.  It does not appear from the record, however, that an 
SOC addressing that issue has been furnished to the veteran.  
The Board notes that the March 1998 SOC, which addressed 
other claims that were adjudicated in July 1996, did not 
include the back claim.  In situations such as this, the 
Court has held that the Board should remand, rather than 
refer, the matter to the RO for the issuance of an SOC.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

As to the claim for entitlement to an increased rating for 
bilateral hearing loss, in December 1991, the RO informed the 
veteran that it had considered and denied his claim for 
increase.  He filed an NOD in later that same month.  An SOC 
was issued on March 17, 1998.  In the March 1998 SOC, the RO 
informed the appellant that he must file his substantive 
appeal as to that claim within 60 days from the date of the 
letter or within the remainder, if any, of the one-year 
period from the date of the rating decision.  The Board notes 
that a May 1998 VA Form 9, Appeal to Board of Veterans' 
Appeals, did not mention the claim for increase for bilateral 
hearing loss.  In March 1999, the appellant's representative 
submitted a written statement in lieu of a VA Form 646, 
Statement of Accredited Representation in Appealed Case, in 
which he included, as being on appeal, the claim for an 
increased rating for bilateral hearing loss.  

Thus, applying the facts of this case to the regulations that 
grant the Board jurisdiction, as to the claim for entitlement 
to an increased rating for bilateral hearing loss, the 
appellant must have submitted a substantive appeal on or 
before May 17, 1998, which is 60 days from the date that the 
RO mailed the SOC to the veteran.  This is the later date 
between the 60-day period following the issuance of the 
statement of the case and the one-year period following the 
issuance of the rating decision, as the one-year period had 
expired in 1992.  See 38 C.F.R. § 20.302(b) (1999).  Thus, it 
appears the March 1999 written statement in lieu of a VA Form 
646 would not be a timely substantive appeal.

During the pendency of this appeal, the Court held that the 
Board may not, sua sponte, decline jurisdiction when a 
veteran fails to timely file an NOD.  Marsh v. West, 11 Vet. 
App. 468 (1998).  The Court found that for the Board to 
decline jurisdiction without first providing the veteran with 
notice and an opportunity to be heard would violate due 
process rights.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board also finds that a reasonable analogy can 
be drawn where the appellant did not apparently file a timely 
substantive appeal.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence of current or past treatment 
for his PTSD or his loss of sexual 
function secondary to a shrapnel wound of 
the penis that has not already been made 
part of the record, and should assist him 
in obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(1999).  In particular, the RO should 
make an effort to ensure that all 
relevant records of VA treatment have 
been obtained for review, including those 
developed since May 1995 at the Brooklyn, 
New York, VA Medical Center and 
Outpatient Clinic.  In addition, the RO 
should make an effort to obtain all 
relevant records of treatment, including 
records from G. S. Taliadouros, M.D., of 
Marlton, New Jersey.  The veteran should 
be given a reasonable opportunity to 
respond to the RO's communications, and 
the additional materials obtained, if 
any, should be associated with the claims 
folder.

2.  The RO should schedule the veteran 
for an appropriate examination for the 
purpose of ascertaining the severity of 
his PTSD.  All indicated tests should be 
conducted.  The examiner should conduct a 
thorough examination of the veteran and 
fully describe the nature of any 
impairment attributable to PTSD.  The 
examiner should establish a complete 
differential, multi-axial diagnosis.  The 
examiner must assign a Global Assessment 
of Functioning Score consistent with the 
American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR 
MENTAL DISORDERS and explain what the 
assigned score represents.  The medical 
rationale for all opinions expressed must 
be provided.  The claims folder should be 
made available for the examiner's review.

3.  The RO should afford the veteran a 
complete VA examination for the purpose 
of determining the nature, extent and 
etiology of any loss of sexual function 
present.  The claims folder should be 
made available for the examiner's review.  
In particular, the examiner is requested 
to indicate whether any loss of sexual 
function currently diagnosed is at least 
as likely as not related to the claimed 
shrapnel wound of the penis service.  The 
examiner should provide a complete 
rationale for all conclusions reached.  
All necessary tests should be conducted.  
The examiner should review the results of 
any testing prior to completion of the 
reports.  The report of the examination 
should be associated with the appellant's 
claims folder.

4.  The RO should thereafter readjudicate 
the veteran's PTSD and loss of sexual 
function secondary to a shrapnel wound of 
the penis claims.  As regards the PTSD 
claim, the RO should consider and apply 
the more favorable of the old or amended 
rating criteria.  See Schedule for Rating 
Disabilities; Mental Disorders, 61 Fed. 
Reg. 52,695 et seq. (1996); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  In 
addition, the RO should consider 
Fenderson v. West, 12 Vet. App. 119 
(1999) as the veteran has, in essence, 
appealed the issue of determination of 
the initial rating as regards that 
disorder.  The RO should readjudicate the 
loss of sexual function secondary to a 
shrapnel wound of the penis claim on a de 
novo basis, considering all of the 
evidence.  If any of the benefits sought 
remain denied, a supplemental statement 
of the case (SSOC) should be issued.

5.  The RO should reexamine the veteran's 
claim to reopen a claim for service 
connection for a back disorder to 
determine whether additional development 
or review is warranted.  If no 
preliminary action is required, or when 
it is completed, the RO should prepare a 
SOC in accordance with 38 C.F.R. § 19.29, 
unless the matter is resolved by granting 
the benefits sought on appeal, or the NOD 
is withdrawn.  However, that claim should 
be certified to the Board for appellate 
review if, and only if, a timely 
substantive appeal is received.

6.  The RO should furnish the veteran 
with a supplemental statement of the case 
(SSOC) on the issue of the timeliness of 
the substantive appeal of the December 
1991 rating decision as to the issue of 
entitlement to an increased rating for 
bilateral hearing loss.  The SSOC should 
contain a summary of the pertinent facts 
and a summary of the laws and regulations 
applicable to the proper filing of 
appeals, with appropriate citations 
(including 38 C.F.R. §§ 19.32, 19.34, 
20.200, 20.202, 20.203, 20.302).  See 
38 C.F.R. §§ 19.29, 19.31 (1999).  After 
affording the appropriate period for 
response, the appeal should be returned 
to the Board for continuation of 
appellate review.

If there remains any perfected issue for which the benefits 
sought are not granted, the case should then be returned to 
the Board for further appellate consideration.  No action is 
required of the veteran until he is otherwise notified by the 
RO.  The Board intimates no opinion, either legal or factual, 
as to the ultimate disposition of the matters addressed in 
this REMAND.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 



